Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 6/14/2022, the amendment/reconsideration has been considered.  Claims 1-11, and 16-19 are pending for examination.  Claim 12-15 were previously withdrawn from consideration.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Double Patenting Rejection
Issue: The applicant states (on page 12) that “Accordingly, Applicant files an electronic terminal Disclaimer with respect to US Application No. 17/356015.  It is therefore respectfully requested that the double patenting rejection be withdrawn.”
 However, there is no such a terminal disclaimer found on record.  Examiner therefore maintains here Double Patenting rejection. 
(B)	Rejection under 35 U.S.C. 103(a)
Applicant’s arguments are moot in light of the new ground of rejections set forth below.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 and 16-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 17356015 in view of Loja et al (“Performance Analysis of a CNN Counting Application for Fog and Cloud Computing”, submitted by IDS).  As to claim 1, claims 1-19 of the co-pending application discloses the claimed invention substantially, except for performing a resource usage test of the application model on the fog network image.  Loja discloses a concept of performing a resource usage test of an application model on an fog network image (see abstract).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine the co-pending application with Loja.  The suggestion/motivation of the combination would have been to test performance of applications (Loja, abstract).
This is a provisional obviousness-type double patenting rejection. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-7, 9-11, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iashyn et al (US 20200272859).
As to claim 1, Iashyn discloses a method for allocating fog applications in a fog network
with a plurality of fog nodes (figure 3; [0073], “The machine learning structure controller 302 can use performance reports received from the network edge devices to control training and deployment of machine learning models to the network edge devices 304”; [0075], “the machine learning structure controller 302 can be implemented in a fog network environment. Specifically, the machine learning structure controller 302 can be implemented in middle layers of a hierarchical fog network in a distributed fashion”), the method comprising:
providing an application model (abstract; figure 3; [0021]; [0069]; [0073], the first machine learning model architecture); 
providing a fog network image that reflects the properties of the fog network ([0075], “the machine learning structure controller 302 can be implemented in a fog network environment. Specifically, the machine learning structure controller 302 can be implemented in middle layers of a hierarchical fog network in a distributed fashion”, wherein the hierarchical fog network reads on a fog network image, in light of specification, [0042], an example of “a fog network image” is a fog network itself);
performing a resource usage test of the application model on the fog network image, and receiving resource requirements for the fog network (figure 3, “First Performance reports”; figure 4; [0069]-[0070], “A performance report of a machine learning model, as generated by the network edge devices 304, e.g. the first performance reports 310, can include applicable information related to operation and training of instances of a machine learning model at the network edge devices 304. For example, a performance report of an instance of a machine learning model can include how far a model varies while being trained, whether a model stabilizes while being trained, an actual amount of computational resources used in executing the machine learning model, an estimated amount of computational resources used in executing the machine learning model, and an amount of computational resources available at a network edge device, e.g. either a currently amount or an estimated future amount of available computational resources. For example, a performance report can indicate that 50 MB of RAM are estimated for training a model, while 52 MB were actually used to train the model. In another example, each of the network edge devices 304 can estimate how much memory, e.g. how many memory tokens, it can allocate to executing machine learning models, e.g. as will be discussed in greater detail later with respect to experimental machine learning models. Subsequently, the network edge devices 304 can send performance reports indicating how much memory each of the network edge devices 304 can allocate to executing the machine learning models.”)
creating a concrete application model based on the application model, wherein the concrete application model contains the received resource requirements (see citation above, and figures 3-4,  [0069], “Subsequently, and as will be discussed in greater detail later, performance reports received from the network edge devices 304 can be used by the machine learning structure controller 302 to determine whether to modify a machine learning model at the network edge devices 304 or deploy a new machine learning model to the network edge devices 304”, wherein the new machine learning model architecture is considered a concrete application model since it is more conform to the resource availability and resource requirement of the network) and 
allocating of the concrete application model to one or more of the fog nodes of the fog network (see citation above),
As to claim 11, see similar rejection to claim 1.
As to claim 19, Iashyn discloses a method for allocating fog applications in a fog network with a plurality of fog nodes, the method comprising:
providing an application model (see similar rejection to claim 1); 
creating a concrete application model based on the application model (see similar rejection to claim 1), wherein the concrete application model either:
contains resource requirements for the fog network, the resource requirements being received by performing a resource usage test of the application model on a fog network image, wherein the fog network image reflects properties of the fog network (see similar rejection to claim 1), or is also based on an automation system and the fog network, wherein the application model has a list of fog let templates that include a specification of how to deploy and execute one or more foglets, and requirements for a host of a foglet, and/or desired observability for a foglet, which indicates how widely the foglet instances should be spread across the system, wherein the automation system is provided with a plurality of devices on which a fog network with a plurality of fog nodes is implemented, wherein the concrete application model includes a list of fog lets and for at least one foglet a fog node requirement to host foglet and/or for a plurality of foglets a maximum spread across fog nodes; and
allocating of the concrete application model to one or more of the fog nodes of the fog network (see similar rejection to claim 1), 
wherein in a case of the concrete application model being based on the application mode, the automation system and the fog network, the fog nodes fulfil the fog node requirement of the corresponding fog let and/or wherein spread across the fog nodes is less than the maximum spread across fog nodes (this limitation is conditional on a condition that does not necessarily happen therefore is not given patentable weight).
As to claim 2, Iashyn discloses the method of claim 1, wherein the fog network image is the fog network (see citation in rejection to claim 1), a physical or digital twin of the fog network or an otherwise simulated version of the fog network. 
As to claim 3, Iashyn discloses the method of claim 1, wherein the resource requirements comprise one of a CPU load, a memory usage ([0070], “RAM” is a memory), a bandwidth or combinations thereof.
As to claim 4, Iashyn discloses the method of claim 1, wherein the concrete application model comprises one or more foglets ([0069]-[0070]; [0075], each fog node can be considered a foglet) and wherein the resource requirements include one of a CPU load, a memory usage ([0070], “RAM” is a memory), a bandwidth or combinations thereof for each foglet of the concrete application model. 
As to claim 5, Iashyn discloses the method of claim 1, further comprising:
monitoring the resource consumption of the application on the fog nodes of the fog network after the allocation of the concrete application model ([0069]-[0070]; and figure 4, “second ML Model Architecture”, “second performance report”). 
As to claim 6, Iashyn discloses the method of claim 5, further comprising:
comparing the monitored resource consumption with the received resource requirements of the concrete application model (see citation in rejection to claim 5; [0070], “that 50 MB of RAM are estimated for training a model, while 52 MB were actually used to train the model”).
As to claim 7, Iashyn discloses the method of claim 6, further comprising: 
creating an improved concrete application model based on the concrete application model and the monitored resource consumption, if the monitored resource consumption exceeds the received resource requirements of the resource usage test (this limitation is conditional on the “if” condition which does not necessarily happen therefore is not given patentable weight); and allocating the improved concrete application model to one or more of the fog nodes of the fog network (see citation in rejection to claim 5).
As to claim 9, Iashyn discloses the method of claim 5, wherein the monitored resource consumption comprises one of a CPU load, a memory usage ([0070], “RAM”), a bandwidth or combinations thereof.
As to claim 10, Iashyn discloses the method of claim 5, wherein the concrete application model comprises one or more foglets (see citation in rejection to claim 1 and [0028]-[0030], fog node) and wherein the monitored resource consumption includes one of a CPU load, a memory usage ([0070], “RAM”), a bandwidth or combinations thereof for each foglet of the concrete application model.
As to claim 16, Iashyn discloses the method of claim 2, wherein the resource
requirements comprise one of a CPU load, a memory usage ([0070], “RAM”), a bandwidth or combinations thereof.
As to claim 17, Iashyn discloses the method of claim 2, wherein the concrete application model comprises one or more foglets (see citation in rejection to claim 1 and [0075], fog nodes) and wherein the resource requirements include one of a CPU load, a memory usage ([0070], “RAM”), a bandwidth or combinations thereof for each foglet of the concrete application model.
As to claim 18, Iashyn discloses the method of claim 2, further comprising: monitoring the resource consumption of the application on the fog nodes of the fog network after the allocation of the concrete application model (see similar rejection to claim 5 and figure 4, second performance report).
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iashyn, as applied to claim 7 above, and further in view of Lee et al (US 2015/0227673).
As to claim 8, Iashyn discloses the claimed invention substantially as discussed in claim 7, further comprising:
perform a resource usage test of the application on the fog network image, and receive resource requirements for the fog network, create a concrete application model based on the application model, wherein the concrete application model contains the received resource requirements, perform allocation of the concrete application model on one or more of the fog
nodes of the fog network (see citation in rejection to claim 1), but does not expressly disclose 
determining if a concrete application model is already known for the provided application and the fog network; and deciding to: if a concrete application model is already known for the provided application and the fog network: perform allocation of the concrete application model on one or more of the fog nodes of the fog network.  Lee discloses a concept of determining if a concrete model is already known for an application performing utilizing the existing/known concrete model when the concrete model is known, or if not, create a new model ([0061]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Iashyn with Lee.  The suggestion/motivation of the combination would have been to utilize existing models (Lee, [0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458